Citation Nr: 1200089	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  06-37 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bronchitis, to include as a result of exposure to asbestos.

2.  Entitlement to service connection for asthma, to include as a result of exposure to asbestos.

3.  Entitlement to monthly compensation based on the need for regular aid and attendance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to May 1946. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2005 and June 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Unfortunately, while this appeal was pending before the Board, the Veteran passed away.  Accordingly, this appeal will be dismissed for lack of jurisdiction, as discussed below. 


FINDING OF FACT

The Veteran passed away in September 2011. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran passed away during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44   (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


